Exhibit 10.5

 

September 13, 2011

 

Kelly J. Londy

 

Re: EMPLOYMENT TERMS

 

Dear Kelly,

 

Accuray Incorporated (the “Company”) is pleased to offer you the position of
Senior Vice President, Chief Commercial Officer on the terms and conditions set
forth in this letter (the “Agreement”), effective as of your employment start
date (the “Effective Date” and “Start Date”).  In the event that you do not
commence employment with the Company on the Effective Date, this Agreement shall
be of no further force or effect, and you shall have no rights to compensation,
benefits or other consideration hereunder.  This offer of employment is
contingent upon successful completion of a reference and background check as
mentioned in the release you submitted.

 

1.                         TERM.  The employment relationship between you and
the Company will be at-will.  You and the Company will have the right to
terminate the employment relationship at any time and for any reason whatsoever,
with or without cause, and without any liability or obligation except as may be
expressly provided herein.

 

This Agreement shall become effective on your Start Date and shall terminate on
December 31, 2012. This period shall be referred to as the “Original Term”. Upon
the expiration of the Original Term, all of the provisions contained herein,
with the exception of Change of Control provisions, shall have no further force
or effect. It is however anticipated that the Compensation Committee of the
Board of Directors will review all executive employment agreements prior to the
expiration of your Original Term, and will extend or renew all executive
employment agreements in accordance with the Company’s compensation philosophy
and regular processes.

 

The Change of Control provisions of this Agreement shall remain in force until
December 31, 2013 (the “Change of Control Term”). Should you and the Company
enter into a new employment agreement upon expiration of the Original Term, the
Change of Control provisions shall also automatically terminate and be
superseded by the change of control provisions of the new agreement. Any
extension of the Original Term of this Agreement shall also extend the term of
the Change in Control provisions by an equal amount.

 

2.                         POSITION, DUTIES AND RESPONSIBILITIES.  The Company
will employ you, and you agree to be employed by the Company, as Senior Vice
President, Chief Commercial Officer.  In this capacity you will have such duties
and responsibilities as are normally associated with such position and will
devote your full business time and attention serving the Company in such
position.  Your duties may be changed from time to time by the Company,
consistent with your position.  You will report to the Chief Executive Officer
(the “CEO”) of the Company, and will work full-time at our principal offices
located at 1310 Chesapeake Terrace, Sunnyvale, California 94089 (or any other
location the

 

--------------------------------------------------------------------------------


 

Company may utilize as its principal offices), except for travel to other
locations as may be necessary to fulfill your responsibilities.

 

3.                         BASE COMPENSATION.  The Company will pay you a base
salary of $320,000 per year, less payroll deductions and all required
withholdings, payable in accordance with the Company’s normal payroll practices
and prorated for any partial month of employment.  Your base salary may be
subject to increase pursuant to the Company’s policies as in effect from time to
time.

 

4.                         ANNUAL BONUS.  In addition to the base salary set
forth above, you will be eligible to participate in the Company’s executive
bonus plan applicable to similarly situated executives of the Company.  The
amount of your annual bonus will be based on the attainment of performance
criteria established and evaluated by the Company in accordance with the terms
of such bonus plan as in effect from time to time, provided that, subject to the
terms of such bonus plan, your target (but not necessarily maximum) annual bonus
shall be sixty-five (65%) of your base salary actually paid for such year.

 

In accordance with the terms of such bonus plan, payment of each bonus shall be
made in a single lump-sum cash payment not later than the last day of the
applicable two and one-half (2 ½) month short-term deferral period with respect
to such bonus payment, within the meaning of Treasury Regulation
Section 1.409A-1(b)(4).

 

5.                         EQUITY COMPENSATION

 

(a)              STOCK OPTIONS.  As a part of your overall compensation, we will
recommend to the Compensation Committee of the Board of Directors that you be
granted an option (the “Option”) to purchase 100,000 shares of Accuray common
stock at a per share exercise price equal to the fair market value of a share of
our common stock on the date of the grant (the “Grant Date”) as determined in
accordance with the Accuray Incorporated 2007 Incentive Award Plan (the
“Incentive Plan”). All Options are subject to and conditioned on approval of the
grant and its terms by the Compensation Committee.  Subject to your continued
employment, the Options vest with respect to 25% of the shares subject thereto
on the first anniversary of the Grant Date, and with respect to an additional
1/48th of the shares subject thereto on each monthly anniversary thereafter,
such that the entire Option would be entirely vested on the fourth anniversary
of the Grant Date.  All Options are subject to the terms and conditions of the
Incentive Plan and a stock option agreement in a form prescribed by Accuray (the
“Option Agreement”), which you will be required to sign as a condition to
receiving the Option.

 

(b)             RESTRICTED STOCK UNITS.  We will also recommend to the
Compensation Committee of the Board of Directors that you be granted 55,000
restricted stock units (“RSUs”) under the Accuray 2007 Incentive Award Plan.
Subject to the your continued service as an Employee through the applicable
vesting date, twenty-five percent (25%) of the RSUs shall vest on the first
anniversary of the Grant Date and an additional twenty-five percent (25%) of the
RSUs shall vest on each of the second, third and fourth anniversaries of the
Grant Date.  Payment in respect of any vested RSUs will be made to you in whole
shares of our common stock as soon as practicable after the applicable vesting
date, but in no event later than 60 days after such vesting date.  Consistent
with the foregoing, the terms and conditions of each RSU shall be set forth in a
RSU grant agreement (“RSU Agreement”) to be entered into by the Company and you
which shall evidence the terms of each RSU.

 

2

--------------------------------------------------------------------------------


 

6.                         BENEFITS AND PAID TIME OFF.  During the Term, you
will be eligible to participate in all incentive, savings and retirement plans,
practices, policies and programs maintained or sponsored by the Company from
time to time which are applicable to other similarly situated executives of the
Company, subject to the terms and conditions thereof.  During the Term, you will
also be eligible for standard benefits, such as medical, vision and dental
insurance, paid time off, and holidays to the extent applicable generally to
other similarly situated executives of the Company, subject to the terms and
conditions of the applicable Company plans or policies.  The benefits described
in this Section 6 will be subject to change from time to time as deemed
appropriate and necessary by the Company.

 

7.                        TERMINATION OF EMPLOYMENT.

 

(a)              If during the Term of this agreement, you incur a “separation
from service” (within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h)) (“Separation from Service”) by reason of (i) a termination
of your employment by the Company other than for Cause (as defined below), death
or disability, or  (ii) the failure of the Company to either (A) extend the term
of this Agreement, or (B) prior to the lapse of the term of this Agreement,
offer you an employment agreement with a term of at least two years containing
severance provisions that are comparable to the median severance benefits for
similarly situated executives in the peer group then used by the Compensation
Committee of the Board for the purpose of benchmarking executive compensation,
as determined by the Compensation Committee in its sole reasonable discretion
(iii) a termination of your employment by you for Good Reason (as defined
below), and provided that you execute a general release of claims in a form
prescribed by the Company (the “Release”) within twenty-one (21) days (or, if
required by applicable law, forty-five (45) days) after the date of such
Separation from Service (the “Separation Date”) and you do not revoke such
Release, and further subject to Section 16(b) below, then, in addition to any
other accrued amounts payable to you through the Separation Date (earned but
unpaid bonus and paid time off), the Company will, on the sixtieth (60th) day
after the Separation Date, pay you a lump-sum severance payment (the “Severance
Payment”) in an amount equal to six (6) months of your annual base salary as in
effect immediately prior to the Separation Date, plus a six (6) month health
benefit equivalent, which shall be twice the amount that you would be required
to pay to continue your group health coverage for the six (6) month period
following the Separation from Service, payable whether or not you elect COBRA.
The Company will also provide you with outplacement assistance in accordance
with its then current policies and practices with respect to outplacement
assistance for other similarly situated executives of the Company.

 

(b)             If a Change of Control (as defined in Exhibit A hereto) occurs
during the Term of this agreement and if within the three (3) months before and
the twelve (12) months after the effective date of the Change of Control, you
incur a Separation from Service by reason of (i) a termination of your
employment by the Company other than for Cause, death or disability, or (ii) a
termination of your employment by you for Good Reason, then, subject to
Section 16(b) below, and provided that you execute a general release of claims
in a form prescribed by the Company within twenty-one (21) days (or, if required
by applicable law, forty-five (45) days) after the Separation from Service and
you do not revoke such Release, and further subject to Section 16(b) below, then
in addition to any other accrued amounts payable to you through the Separation
Date (earned but unpaid bonus and paid time off), the Company will, on the
sixtieth (60th) day after the Separation Date, pay you a lump-sum severance
payment (the “CoC Cash Severance Payment”) in an amount equal to the sum of
(x) twenty-four (24) months of your annual base salary as in effect immediately
prior to the Separation Date; plus (y) two hundred

 

3

--------------------------------------------------------------------------------


 

percent (200%) of your target annual bonus for the fiscal year of the Company in
which such Separation from Service occurs; plus (z) a twenty-four (24) month
health benefit equivalent, which shall be twice the amount that you would be
required to pay to continue your group health coverage for the twenty-four (24)
month period following the Separation from Service, payable whether or not you
elect COBRA. In addition to the CoC Cash Severance Benefits described above,
each of your then outstanding Options and RSUs shall become fully vested and
exercisable immediately prior to the Separation Date. The Company will also
provide you with outplacement assistance in accordance with its then current
policies and practices with respect to outplacement assistance for other
similarly situated executives of the Company, but in no event later than through
the end of the year following the year in which your Separation from Service
occurs. For clarity, under Change of Control this paragraph (b) shall be in lieu
of any similar payments or benefits described above in paragraph (a) of this
Section 7.

 

(c)              Notwithstanding the foregoing, your right to receive the
payments and benefits set forth in this Section 7 is conditioned on and subject
to your execution and non-revocation of the Release.  In no event shall you or
your estate or beneficiaries be entitled to any of the payments or benefits set
forth in this Section 7 upon any termination of your employment by reason of
your total and permanent disability or your death.

 

(d)             For purposes of this letter:

 

i)             “Cause” shall mean (i) your commission of a felony, (ii) your
commission of a crime involving moral turpitude or your commission of any other
material act or material omission involving dishonesty, disloyalty, breach of
fiduciary duty or fraud with respect to the Company or any of its subsidiaries
or any of their customers or suppliers,  (iii) the violation of Accuray’s
written Code of Conduct and Ethics that was provided to you, as determined in
the Company’s reasonable sole discretion, (iv) the violation of the Foreign
Corrupt Practices Act (the “FCPA”), (v) your material failure to perform the
normal and customary duties of your position with the Company as reasonably
directed by the Company, provided, that any of the acts or omissions described
in the foregoing clauses are not cured to the Company’s reasonable satisfaction
within thirty (30) days after written notice thereof is given to you; and

 

ii)          “Good Reason” shall mean the occurrence of any one or more of the
following events without your prior written consent:  (i) a material diminution
by the Company of your duties and responsibilities hereunder; (ii) a material
change in the geographic location at which you must perform services under this
letter, provided that in no event will a change to a location within a 35 mile
radius of the Company’s Sunnyvale corporate headquarters be deemed material for
purposes of this clause; or (iii) a material diminution by the Company of your
annual base salary, each as in effect on the date hereof or as the same may be
increased from time to time; provided, however, that a termination of your
employment by you shall only constitute a termination for “Good Reason”
hereunder if (a) you provide the Company with written notice setting forth the
specific facts or circumstances constituting Good Reason within thirty (30) days
after date you become aware of the existence of such facts or circumstances,
(b) the Company has failed to cure such facts or circumstances within thirty
(30) days after receipt of such written notice, and (c) the Separation Date
occurs no later than seventy-five (75) days after the initial occurrence of the
event constituting Good Reason.

 

4

--------------------------------------------------------------------------------


 

8.                         CODE SECTION 280G.

 

(a)              In the event it shall be determined that any payment or
distribution to you or for your benefit which is in the nature of compensation
and is contingent on a change in the ownership or effective control of the
Company or the ownership of a substantial portion of the assets of the Company
(within the meaning of Section 280G(b)(2) of the Code), whether paid or payable
pursuant to this letter or otherwise (a “Payment”), would constitute a
“parachute payment” under Section 280G(b)(2) of the Code and would be subject to
the excise tax imposed by Section 4999 of the Code (together with any interest
or penalties imposed with respect to such excise tax, the “Excise Tax”), then
the Payments shall be reduced to the extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code but only
if, by reason of such reduction, the net after-tax benefit received by you shall
exceed the net after-tax benefit received by you if no such reduction was made. 
If a reduction in Payments is necessary, reduction shall occur in the following
order: (A) cash payments shall be reduced first and in reverse chronological
order such that the cash payment owed on the latest date following the
occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (B) accelerated vesting of stock awards shall be
cancelled/reduced next and in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first), with full-value awards reversed before any stock option or
stock appreciation rights are reduced; and (C) employee benefits shall be
reduced last and in reverse chronological order such that the benefit owed on
the latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced.

 

(b)             All determinations required to be made under this Section 8
shall be made by such nationally recognized accounting firm as may be selected
by the Audit Committee of the Board of Directors of the Company as constituted
immediately prior to the change in control transaction (the “Accounting Firm”),
provided, that the Accounting Firm’s determination shall be made based upon
“substantial authority” within the meaning of Section 6662 of the Code.  The
Accounting Firm shall provide its determination, together with detailed
supporting calculations and documentation, to you and the Company within 15
business days following the date of termination of your employment, if
applicable, or such other time as requested by you (provided that you reasonably
believe that any of the Payments may be subject to the Excise Tax) or the
Company.  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.

 

9.                         RESTRICTIVE COVENANTS.

 

(a)              As a condition of your employment with the Company, you agree
that during the Term and thereafter, you will not directly or indirectly
disclose or appropriate to your own use, or the use of any third party, any
trade secret or confidential information concerning the Company or its
subsidiaries or affiliates (collectively, the “Company Group”) or their
businesses, whether or not developed by you, except as it is required in
connection with your services rendered for the Company.  You further agree that,
upon termination of your employment, you will not receive or remove from the
files or offices of the Company Group any originals or copies of documents or
other materials maintained in the ordinary course of business of the Company
Group, and that you will return any such documents or materials otherwise in
your possession.  You further agree that, upon termination of your employment,
you will maintain in strict confidence the projects in which any member of the
Company Group is involved or contemplating.

 

5

--------------------------------------------------------------------------------


 

(b)             You further agree that during the Term and continuing through
the first anniversary of the date of termination of your employment, you will
not directly or indirectly solicit, induce, or encourage any employee,
consultant, agent, customer, vendor, or other parties doing business with any
member of the Company Group to terminate their employment, agency, or other
relationship with the Company Group or such member or to render services for or
transfer their business from the Company Group or such member and you will not
initiate discussion with any such person for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity.

 

(c)              While employed by the Company, you agree that you will not
engage in any business activity in competition with any member of the Company
Group nor make preparations to do so.

 

(d)             Upon the termination of your relationship with the Company, you
agree that you will promptly return to the Company, and will not take with you
or use, all items of any nature that belong to the Company, and all materials
(in any form, format, or medium) containing or relating to the Company’s
business.

 

(e)              In recognition of the facts that irreparable injury will result
to the Company in the event of a breach by you of your obligations under
Sections 9(a), (b), (c) or (d) above, that monetary damages for such breach
would not be readily calculable, and that the Company would not have an adequate
remedy at law therefore, you acknowledge, consent and agree that in the event of
such breach, or the threat thereof, the Company shall be entitled, in addition
to any other legal remedies and damages available, to specific performance
thereof and to temporary and permanent injunctive relief (without the necessity
of posting a bond) to restrain the violation or threatened violation of such
obligations by you.

 

10.                   COMPANY RULES AND REGULATIONS.  As an employee of the
Company, you agree to abide by Company policies, procedures, rules and
regulations as set forth in the Company’s Employee Handbook, Code of Conduct and
Ethics, or as otherwise promulgated.  In addition, as a condition of your
employment, you will be required to complete, sign, return, and abide by the
Employee Confidentiality and Inventions Agreement.

 

11.                   WITHHOLDING.  The Company may withhold from any amounts
payable under this letter such federal, state, local or foreign taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

 

12.                   ARBITRATION.  Except as set forth in Section 9(e) above,
any disagreement, dispute, controversy or claim arising out of or relating to
this letter or the interpretation of this letter or any arrangements relating to
this letter or contemplated in this letter or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in Santa Clara County, California in accordance
with the then existing JAMS/Endispute Arbitration Rules and Procedures for
Employment Disputes.  Except as provided herein, the Federal Arbitration Act
shall govern the interpretation, enforcement and all proceedings.  The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state of California, or federal law, or both, as applicable,
and the arbitrator is without jurisdiction to apply any different substantive
law.  The arbitrator shall have the authority to entertain a motion to dismiss
and/or a motion for summary judgment by any party and shall apply the standards
governing such motions under the Federal Rules of Civil Procedure.  Judgment
upon the award may be entered in any court having jurisdiction thereof.  Each
party shall pay his or its own attorneys’ fees and expenses associated with such
arbitration to the extent permitted by applicable law, except that the Company
shall pay all JAMS arbitration fees, including, but not limited to, the
arbitrator’s fees and all other administrative fees

 

6

--------------------------------------------------------------------------------


 

and costs in excess of the amount of court filing fees that would be required if
the dispute were decided in a court of law.

 

13.                   ENTIRE AGREEMENT.  As of the Effective Date, this letter
along with any applicable Option Agreement and RSU Agreement constitutes the
final, complete and exclusive agreement between you and the Company with respect
to the subject matter hereof and replaces and supersedes any and all other
agreements, offers or promises, whether oral or written, made to you by any
member of the Company Group.

 

14.                   SEVERABILITY.  Whenever possible, each provision of this
letter will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this letter is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this letter, but such invalid, illegal or unenforceable
provision will be reformed, construed and enforced so as to render it valid,
legal, and enforceable consistent with the intent of the parties insofar as
possible.

 

15.                   ACKNOWLEDGEMENT.  You hereby acknowledge (a) that you have
consulted with or have had the opportunity to consult with independent counsel
of your own choice concerning this letter, and have been advised to do so by the
Company, and (b) that you have read and understand this letter, are fully aware
of its legal effect, and have entered into it freely based on your own judgment.

 

16.                   SECTION 409A OF THE CODE.

 

(a)              The payments and benefits under this letter are intended to
comply with or be exempt from the application of Section 409A of the Code so
that none of the payments and benefits to be provided under this Agreement will
be subject to the additional tax imposed under Section 409A, and any ambiguities
in this Agreement will be interpreted to so comply.   Notwithstanding any
provision of this letter to the contrary, in the event that the Company
determines that any payments or benefits payable hereunder may be subject to
Section 409A of the Code, the Company may (without any obligation to do so or to
indemnify you for failure to do so) adopt such amendments to this letter or take
any other actions that the Company determines are necessary or appropriate to
(a) exempt such payments and benefits from Section 409A of the Code in order to
preserve the intended tax treatment of such payments or benefits, or (b) comply
with the requirements of Section 409A of the Code and thereby avoid the
application of penalty taxes thereunder.  To the extent that any payments or
benefits under this letter are deemed to be subject to Section 409A of the Code,
this letter will be interpreted in accordance with Section 409A of the Code and
Department of Treasury Regulations and other interpretive guidance issued
thereunder. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Department of Treasury Regulations.

 

(b)             Notwithstanding anything to the contrary in this letter, no
compensation or benefits, including without limitation any severance payments or
benefits payable under Section 7 above, shall be paid to you during the six
(6)-month period following your Separation from Service to the extent that
paying such amounts at the time or times indicated in this letter would result
in a prohibited distribution under Section 409A(a)(2)(b)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six (6)-month period 
(or such earlier date upon which such amount can be paid under Section 409A of
the Code without resulting in a prohibited distribution, including as a result
of your death), the Company shall pay you a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to you during such
six-month period.

 

7

--------------------------------------------------------------------------------


 

(c)              To the extent that any reimbursements or corresponding in-kind
benefits provided to you under this letter are deemed to constitute compensation
to you, such amounts will be paid or reimbursed reasonably promptly, but not
later than March 15 of the year following the year in which the expense was
incurred.  The amount of any such payments or expense reimbursements in one year
will not affect the expenses or in-kind benefits eligible for payment or
reimbursement in any other taxable year, and your right to such payments or
reimbursement of any such expenses will not be subject to liquidation or
exchange for any other benefit.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to Theresa Dadone, Senior Vice President Human
Resources.  Please retain one fully-executed original for your files.

 

 

 

 

Sincerely,

 

 

 

 

 

ACCURAY INCORPORATED,

 

 

a Delaware Corporation

 

 

 

 

 

 

 

 

By:

/s/ Euan Thomson, Ph.D.

 

 

Name:

Euan Thomson, Ph.D.

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

 

Name:

Darren J. Milliken

 

 

Title:

Senior Vice President, General Counsel

 

 

Accepted and Agreed,

 

 

 

 

 

 

 

 

 

 

Kelly Londy:

/s/ Kelly Londy

 

 

 

 

 

 

Signed on:

9-14-11

 

 

 

 

 

 

Start Date:

10-1-11

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

For purposes of this letter, “Change of Control” means and includes each of the
following:

 

(a)         A transaction or series of transactions (other than an offering of
the Company’s common stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or

 

(b)         During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in clause
(a) or clause (c) hereof) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or

 

(c)         The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

 

(i)            Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

 

(ii)           After which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (c)(ii) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or

 

(d)             The Company’s stockholders approve a liquidation or dissolution
of the Company.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

The Company will also provide you with the relocation assistance described in
the table below. Accuray’s professional relocation service provider will assist
you in the process. Any amounts taxable to you will be grossed up to cover the
related federal and state income tax liabilities. Accuray will also pay for a
tax advisor to help you reconcile the 2011 personal tax implications related to
the relocation. If you voluntarily terminate your employment with Accuray within
one year of your Start Date, a pro-rated portion of paid relocation allowance
will be repayable to Accuray immediately. Pro-ration will be based on number of
days actually employed within the first year. For example, if you voluntarily
resign 3 months after your Start Date, you will responsible for repaying 3/4 of
the relocation benefit.

 

Two Home Finding Trips

 

·      Round trip coach airfare for two people

 

·      Meals $75/day per person

 

·      Lodging 5 nights each trip

 

·      Auto rental 5 days each trip

 

 

 

Temporary Housing

 

·      Temporary housing in the Bay Area up to 4 months

 

·      Monthly cost not to exceed $4,500

 

 

 

Home Sale /

Home Purchase

 

Home Sale

 

·      Reimbursement of normal and customary home disposition costs on the sale
of your home in Michigan. This may not exceed 6% of sale price of the home. All
costs (ex. broker commission, recording fees, etc.) must be pre-approved in
writing by Accuray

 

·      In the event of a short sale of your home in MI, the reimbursable amount
may not exceed $10,000

 

Home Purchase

 

·      Reimbursement of normal and customary home purchase costs, not to exceed
$10,000

 

 

 

Professional Movers for Contents of Home

 

·      Shipment and moving services include packing at your home in MI, loading
and unloading of the truck, unpacking at your new permanent home in CA, and box
removal

 

·      Shipment of two cars and two pets

 

·      Storage up to 120 days

 

 

 

Final Move Trip

 

·      One way airfare for relocating family members

 

·      Three nights lodging

 

·      Meals not to exceed $75 per/adult and $30 per day/child

 

·      Car rental up to 5 days

 

 

 

Return Trips to MI

 

·      3 return trips to MI to visit relocating family members until the
relocation is final (airfare only).

 

 

 

Transfer Allowance

 

·      $25,000 to be paid upon final relocation to permanent housing from
temporary housing.

 

11

--------------------------------------------------------------------------------

 